Exhibit 10.46

 

Centro Properties Group
Executive Option Plan

 

 

[g30281kw01i001.gif]

 

101 Collins Street Melbourne Victoria 3000 Australia

Telephone +61 3 9288 1234  Facsimile +61 3 9288 1567

www.freehills.com  DX 240 Melbourne

 

SYDNEY MELBOURNE PERTH BRISBANE SINGAPORE

Correspondent Offices HANOI HO CHI MINH CITY JAKARTA KUALA LUMPUR

 

Reference

 

--------------------------------------------------------------------------------


 

Table of contents

 

Rule

 

Page

 

 

 

1

Definitions and interpretation

4

 

 

 

 

1.1

Definitions

4

 

1.2

Interpretation

5

 

 

 

 

2

Invitation

6

 

 

 

 

2.1

Invitation

6

 

2.2

Information to be provided to Eligible Employees

6

 

2.3

Amount payable for grant of Option

6

 

2.4

Legal constraints

7

 

 

 

 

3

Application for Options

7

 

 

 

 

3.1

Application

7

 

3.2

Number of options applied for

7

 

3.3

Personal nature

7

 

3.4

Conditional Contract

7

 

 

 

 

4

Grant of Options

7

 

 

 

 

4.1

Grant

7

 

4.2

Exercise price

8

 

4.3

Advice to Participants

8

 

 

 

 

5

Transfer of Options

8

 

 

 

 

5.1

Transfer of Options where Vesting Condition has not been satisfied

8

 

5.2

Transfer of Options where Vesting Condition has been satisfied

8

 

5.3

Other dealing with Options

8

 

 

 

 

6

Exercise of Options

9

 

 

 

 

6.1

Exercise pre-conditions

9

 

6.2

Cessation of employment

9

 

6.3

When employment ceases

9

 

6.4

Fraudulent or dishonest actions

10

 

6.5

Maximum exercise period

10

 

6.6

Expiry of Option

10

 

6.7

Entitlement

10

 

 

 

 

7

Exercise procedure

10

 

 

 

 

 

7.1

Exercise notice

10

 

7.2

Issue of Stapled Securities

10

 

7.3

Attorney

11

 

 

 

 

8

Scheme of Arrangement, Winding-up and Takeover

11

 

 

 

 

 

8.1

Events for early vesting and exercise of Options

11

 

8.2

Early vesting and exercise of Options

11

 

2

--------------------------------------------------------------------------------


 

9

Rights of Stapled Securities acquired on exercise of Options

11

 

 

 

 

 

9.1

Rights

11

 

9.2

Listing

12

 

 

 

 

10

Bonus Issues, Rights Issues, Reconstruction

12

 

 

 

 

 

10.1

Adjustment for Bonus Issue

12

 

10.2

Adjustment for Rights Issue

12

 

10.3

Adjustment for reorganisation

12

 

10.4

No other participation

13

 

10.5

Notification

13

 

 

 

 

11

Special restrictions or conditions

13

 

 

 

 

12

Amendments

13

 

 

 

 

 

12.1

Board power

13

 

12.2

Restrictions on amendments

13

 

12.3

Notice of amendment

13

 

 

 

 

13

Administration of the Plan

14

 

 

 

 

 

13.1

Board administration

14

 

13.2

Board powers

14

 

13.3

Non-residents of Australia

14

 

13.4

Board’s Discretion

14

 

13.5

Disputes

14

 

 

 

 

14

No compensation or damages

15

 

 

 

 

 

14.1

Terms of employment not affected

15

 

14.2

No right to compensation

15

 

 

 

 

15

Duties and taxes

15

 

 

 

 

16

Notices

15

 

 

 

 

17

Governing law

15

 

 

 

 

US Additional Rules

16

 

 

1

US Transfer restrictions for the Options and the Shares

16

 

3

--------------------------------------------------------------------------------


 

Centro Properties Limited
ACN  078 590 682

 

Executive Option Plan Rules

 

1                                         Definitions and interpretation

 


1.1          DEFINITIONS

 

In these rules:

 

ASX means Australian Stock Exchange Limited;

 

Board means the board of directors of the Company or a committee appointed by
the board of directors;

 

Company means Centro Properties Limited ACN 078 590 682;

 

Early Vesting Day means the earliest day on which:

 

(a)           a compromise or arrangement referred to in rule 8.1(a) is
approved;

 

(b)           a resolution referred to in rule 8.1(b) or 8.1(c) is passed;

 

(c)           a Court order referred to in rule 8.1(d) is made; or

 

(d)           the acquisition referred to in rule 8.1(e) becomes known to the
Company;

 

Eligible Employee means an employee (including a director employed in an
executive capacity) of any Group Entity who is declared by the Board to be an
Eligible Employee for the purposes of the Plan;

 

Exercise Period means the period or days specified in the invitation to apply
for the Options or in the terms of their grant, during which the Options may be
exercised, subject to satisfaction of any Vesting Condition;

 

Grant Date in relation to an Option means the date from which the Board
determines that an Option takes effect;

 

Group Entity means the Company, its Subsidiaries and any company or entity
(including a trust) declared by the Board to be a member of the Group for the
purposes of this Plan;

 

Listing Rules means the official Listing Rules of the ASX as they apply to the
Company from time to time;

 

Market Value has the meaning given to that term in section 139FA of the Income
Tax Assessment Act 1936;

 

Option means a Share Option and a Unit Option;

 

Option Holder means a Participant or a Transferee;

 

Participant means a person who has been granted an Option under the Plan;

 

Plan means the Centro Executive Option Plan as set out in these rules, subject
to any amendments or additions made under rule 12;

 

4

--------------------------------------------------------------------------------


 

Redundancy means a termination of a Participant’s employment with a Group Entity
where the employer company has made a definite decision expressly for the
purpose of this provision that the employer no longer wishes the job the
Participant has been doing to be done by anyone and this is not due to ordinary
and customary turnover of labour and includes a situation where:

 


(A)           THE PARTICIPANT CEASES TO BE EMPLOYED BY A GROUP ENTITY BECAUSE
THE EMPLOYER COMPANY CEASES TO BE A SUBSIDIARY OF THE COMPANY; AND


 


(B)           THE BUSINESS IN WHICH THE PARTICIPANT IS ENGAGED IS NO LONGER A
GROUP ENTITY.


 

Responsible Entity means CPT Manager Limited, the responsible entity for the
Trust;

 

Retirement means a termination of a Participant’s employment with a Group Entity
by reason of the attainment of such age as the Board may from time to time
accept as the retirement age for the Participant or by reason of the inability
of the Participant in the opinion of the Board to perform the Participant’s
duties as a result of illness or incapacity;

 

Separation means the termination of a Participant’s employment with a Group
Entity with the written consent of the Board expressly given for the purposes of
the Plan;

 

Share means a fully paid ordinary share in the capital of the Company;

 

Share Option means a separate right to acquire a Share, whether by purchase or
subscription;

 

Stapled Security means one Share and one Unit, which are stapled together so
that one may not be dealt with without the other;

 

Subsidiary has the meaning given to that term in section 9 of the Corporations
Act;

 

Takeover Bid has the same meaning as in section 9 of the Corporations Act;

 

Transferee means a person to whom Options are transferred by a Participant
pursuant to rule 5.2;

 

Trust means the Centro Property Trust ARSN 091 043 793 created by deed of trust
dated [insert] as amended from time to time;

 

Unit has the meaning given to that term in the deed constituting the Trust;

 

Unit Option means a separate right to acquire a Unit, whether by purchase or
subscription; and

 

Vesting Condition means one or more conditions which must be satisfied or
circumstances which must exist before the Options or any of them may be
exercised, as determined by the Board.

 


1.2          INTERPRETATION

 

In these rules, headings are only for convenience and do not affect
interpretation and, unless the context requires otherwise:

 


(A)           THE SINGULAR NUMBER INCLUDES THE PLURAL AND THE OTHER WAY AROUND;


 


(B)           WORDS OF ONE GENDER INCLUDE THE OTHER GENDERS;

 

5

--------------------------------------------------------------------------------


 


(C)           A REFERENCE TO ANY LEGISLATION INCLUDES ANY AMENDMENT TO THAT
LEGISLATION, ANY CONSOLIDATION OR REPLACEMENT OF IT, AND ANY SUBORDINATE
LEGISLATION MADE UNDER IT;


 


(D)           A REFERENCE TO A PROVISION IN ANY LEGISLATION INCLUDES A REFERENCE
TO A PROVISION IN ANY AMENDMENT, CONSOLIDATION OR REPLACEMENT OF THAT
LEGISLATION WHICH, IN THE OPINION OF THE BOARD, CORRESPONDS WITH THE FIRST
MENTIONED PROVISION;


 


(E)           AN EXPRESSION DEFINED IN SECTION 9 OF THE CORPORATIONS ACT HAS THE
SAME MEANING AS IN THAT SECTION;


 


(F)            AN EXPRESSION DEFINED IN THE COMPANY’S CONSTITUTION OR IN THE
DEED CONSTITUTING THE TRUST HAS THE SAME MEANING AS IN THOSE DOCUMENTS.


 

2                                         Invitation

 


2.1          INVITATION

 

An invitation to participate in the Plan may:

 


(A)           BE MADE BY THE COMPANY, TOGETHER WITH THE RESPONSIBLE ENTITY AS
NECESSARY, AT ANY TIME TO AN ELIGIBLE EMPLOYEE;


 


(A)           BE IN ANY FORM;


 


(B)           RELATE TO A SPECIFIED NUMBER OF OPTIONS OR SPECIFIED VALUE OF
STAPLED SECURITIES; AND


 


(C)           BE ON ANY CONDITIONS OR SUBJECT TO ANY RESTRICTIONS,


 

as the Board decides. The Company will, as necessary, procure the agreement of
the Responsible Entity to the terms determined by the Board.

 


2.2          INFORMATION TO BE PROVIDED TO ELIGIBLE EMPLOYEES

 

The Board will advise each Eligible Employee to whom an invitation is issued of
the following information relevant to the Options that may be granted under the
Plan pursuant to that invitation:

 


(A)                                 THE PURCHASE PRICE (IF ANY) OF THE OPTIONS;


 


(B)                                THE METHOD OF CALCULATION OF THE EXERCISE
PRICE;


 


(C)                                 THE EXERCISE PERIOD;


 


(D)                                THE NUMBER OF UNITS AND SHARES OVER WHICH
OPTIONS MAY BE GRANTED;


 


(E)                                 THE DATES AND TIMES WHEN THE OPTIONS EXPIRE;


 


(F)                                   ANY VESTING CONDITIONS;


 


(G)                                THE DATE AND TIME BY WHICH THE APPLICATION
FOR OPTIONS MUST BE RECEIVED BY THE COMPANY.


 


2.3          AMOUNT PAYABLE FOR GRANT OF OPTION

 

Unless the Board otherwise determines, no payment is required for a grant of
Options.

 

6

--------------------------------------------------------------------------------


 


2.4          LEGAL CONSTRAINTS

 

Despite any other rule, Options may not be granted to a person under the Plan if
it appears to the Board that doing so would contravene these rules, the
Company’s constitution, the deed constituting the Centro Property Trust, the
Listing Rules or any law of a jurisdiction in which the person resides or would
give rise to unreasonable regulatory requirements for the Company or the Trust.

 


3                                        APPLICATION FOR OPTIONS

 


3.1          APPLICATION

 


(A)           FOLLOWING RECEIPT OF AN INVITATION, THE ELIGIBLE EMPLOYEE MAY
APPLY FOR THE OPTIONS SPECIFIED IN THE INVITATION BY SENDING TO THE PERSON
NOMINATED IN THE INVITATION AN APPLICATION (IN THE FORM ATTACHED TO THE
INVITATION) DULY COMPLETED AND SIGNED (TOGETHER WITH A CHEQUE FOR ANY AMOUNT
PAYABLE IN RESPECT OF THE GRANT OF THE OPTIONS).


 


(B)           THE APPLICATION MUST BE RECEIVED BY THE COMPANY WITHIN THE PERIOD
FOR ACCEPTANCE SPECIFIED IN THE INVITATION.


 


3.2          NUMBER OF OPTIONS APPLIED FOR

 

The Eligible Employee may apply for the number of Options specified in the
invitation or part thereof (but only in multiples of 100 Options).

 


3.3          PERSONAL NATURE

 

An invitation is not transferable (without the prior approval of the Board) and
an employee may only apply for the Options in his or her name and not on behalf
of another person.

 


3.4          CONDITIONAL CONTRACT

 

An application for Options constitutes an offer by a Participant to enter into
conditional contracts with the Company, and/or with the Responsible Entity in
the nature of Share Options and Unit Options.

 

4                                        Grant of Options

 


4.1          GRANT

 


(A)           ONCE THE COMPANY HAS RECEIVED AND ACCEPTED A DULY SIGNED AND
COMPLETED APPLICATION FOR OPTIONS (TOGETHER WITH ANY MONEYS PAYABLE IN RESPECT
OF THE GRANT), THE COMPANY MAY:


 

(1)           GRANT SHARE OPTIONS TO THE ELIGIBLE EMPLOYEE WITH EFFECT FROM THE
GRANT DATE; OR

 

(2)           GRANT, OR PROCURE THE GRANT BY THE RESPONSIBLE ENTITY, OF UNIT
OPTIONS TO THE ELIGIBLE EMPLOYEE WITH EFFECT FROM THE GRANT DATE,

 

7

--------------------------------------------------------------------------------


 

upon the terms set out in the Plan and subject to the applicable terms of the
deed constituting the Trust and upon such additional terms and Vesting
Conditions as the Board determines.

 


(B)           A GRANT OF OPTIONS OR SHARE OPTIONS BY THE BOARD CONSTITUTES AN
ACCEPTANCE OF THE PARTICIPANT’S OFFER TO ENTER INTO CONDITIONAL CONTRACTS WITH
THE COMPANY IN THE NATURE OF OPTIONS OR SHARE OPTIONS AS THE CASE MAY BE.


 


(C)           A GRANT OF UNIT OPTIONS BY THE RESPONSIBLE ENTITY CONSTITUTES AN
ACCEPTANCE OF THE PARTICIPANT’S OFFER TO ENTER INTO CONDITIONAL CONTRACTS WITH
THE RESPONSIBLE ENTITY IN THE NATURE OF UNIT OPTIONS.


 


(D)           A SHARE OPTION AND A UNIT OPTION MAY NOT BE TRANSFERRED OR
OTHERWISE DEALT WITH WITHOUT THE OTHER.


 


4.2          EXERCISE PRICE

 

The exercise price at which Units and Shares (comprising Stapled Securities) may
be acquired will be determined by the Board and specified in the invitation made
under rule 2.1, failing which it will be Market Value on the Grant Date.

 


4.3          ADVICE TO PARTICIPANTS

 

The Company must advise each Participant that Options have been granted to him
or her.

 

5                                        Transfer of Options

 


5.1          TRANSFER OF OPTIONS WHERE VESTING CONDITION HAS NOT BEEN SATISFIED

 

An Option may be transferred before the Vesting Condition for that Option has
been met only with the prior written approval of the Board, and will immediately
expire if it purports to be transferred without that approval.

 


5.2          TRANSFER OF OPTIONS WHERE VESTING CONDITION HAS BEEN SATISFIED

 

An Option granted under the Plan may be transferred to a person if the Vesting
Condition for that Option has been satisfied and:

 


(A)           THE PARTICIPANT NOTIFIES THE BOARD IN WRITING THAT THE PARTICIPANT
INTENDS TO TRANSFER THAT OPTION TO THE TRANSFEREE;


 


(B)           THE TRANSFEREE NOTIFIES THE BOARD IN WRITING THAT IT AGREES TO BE
BOUND BY THESE RULES AND THAT IT ACCEPTS THE OPTION ON THE SAME TERMS AS IT IS
HELD BY THE PARTICIPANT; AND


 


(C)           THE BOARD DOES NOT INFORM THE PARTICIPANT IN WRITING WITHIN 7 DAYS
OF RECEIVING THE NOTICE UNDER RULE 5.2(A) THAT IT REFUSES TO PERMIT THE TRANSFER
OF THAT OPTION.


 


5.3          OTHER DEALING WITH OPTIONS

 

An Option may not be dealt with otherwise than as provided in rules 5.1 and 5.2
except with the prior written approval of the Board. For the avoidance of doubt,
a

 

8

--------------------------------------------------------------------------------


 

Transferee of an Option may not transfer an Option or otherwise deal with it
except to exercise it.

 

6                                        Exercise of Options

 


6.1          EXERCISE PRE-CONDITIONS

 


(A)           SUBJECT TO RULE 7.1 AND THE LISTING RULES, THE EXERCISE OF ANY
OPTION GRANTED UNDER THE PLAN WILL BE EFFECTED IN THE FORM AND MANNER DETERMINED
BY THE BOARD.


 


(B)           SUBJECT TO RULES 6.2 TO 6.7, 8 AND 13.2(D), AN OPTION GRANTED
UNDER THE PLAN MAY ONLY BE EXERCISED DURING THE EXERCISE PERIOD AND MAY NOT BE
EXERCISED UNLESS THE VESTING CONDITIONS (IF ANY) ADVISED TO THE PARTICIPANT BY
THE BOARD PURSUANT TO RULE 2.2 HAVE BEEN SATISFIED.


 


6.2          CESSATION OF EMPLOYMENT

 

Subject to an Option not being exercisable at or after the time advised to the
Participant by the Board pursuant to rule 2.2(e) for expiry of the Option:

 


(A)           IF BEFORE ANY VESTING CONDITION APPLICABLE TO AN OPTION HAS BEEN
SATISFIED THE PARTICIPANT CEASES TO BE AN EMPLOYEE OF A GROUP ENTITY - THE BOARD
MAY ALLOW THE OPTION TO BE EXERCISED ON TERMS AND CONDITIONS SPECIFIED BY THE
BOARD, WITHIN A PERIOD DETERMINED BY THE BOARD NOT EXCEEDING 12 MONTHS AFTER THE
CESSATION OF EMPLOYMENT.


 


(B)           IF AFTER ANY VESTING CONDITION APPLICABLE TO AN OPTION HAS BEEN
SATISFIED BUT BEFORE THE OPTION HAS BEEN EXERCISED THE PARTICIPANT CEASES TO BE
AN EMPLOYEE OF A GROUP ENTITY:


 

(1)           BY REASON OF DEATH, REDUNDANCY, RETIREMENT OR SEPARATION - THE
OPTION MAY BE EXERCISED WITHIN 12 MONTHS OF THE CESSATION OF EMPLOYMENT; AND

 

(2)           FOR A REASON OTHER THAN DEATH, REDUNDANCY, RETIREMENT OR
SEPARATION - THE BOARD MAY ALLOW THE OPTION TO BE EXERCISED ON TERMS AND
CONDITIONS SPECIFIED BY THE BOARD, WITHIN A PERIOD DETERMINED BY THE BOARD NOT
EXCEEDING 12 MONTHS AFTER THE CESSATION OF EMPLOYMENT.

 


6.3          WHEN EMPLOYMENT CEASES

 

A Participant will not be treated for the purposes of rule 6.2 as ceasing to be
an employee of a Group Entity until such time as the Participant is no longer an
employee of any of the Group Entities, and a Participant who ceases to be such
an employee by reason of performing the role of primary care giver in their
family or such other leave approved by the Board and who exercises their right
to return to work under any applicable award, enterprise agreement, other
agreement, statute or regulation before the exercise of an Option under the Plan
shall be treated for those purposes as not having ceased to be such an employee.

 

9

--------------------------------------------------------------------------------


 

6.4          Fraudulent or dishonest actions

 

If in the opinion of the Board a Participant acts fraudulently or dishonestly or
is in breach of his or her obligations to any Group Entity, the Board may cancel
(or procure the Responsible Entity to cancel as appropriate) any unexercised
Options issued to the Participant, regardless of whether any Vesting Condition
has been satisfied in respect of those Options.

 

6.5          Maximum exercise period

 

Notwithstanding any other provisions of the Plan, an Option may be exercised
within any period determined by the Board that is permitted by law but not
exceeding 10 years from Grant Date.

 

6.6          Expiry of Option

 

(a)           Unless exercised, an Option will expire:

 

(1)           AT 5.00 PM (MELBOURNE TIME) ON THE LAST DAY PERMITTED FOR ITS
EXERCISE; OR

 

(2)           IF THE EXERCISE OF AN OPTION IS SUBJECT TO A VESTING CONDITION AND
THE VESTING CONDITION IS NOT SATISFIED, IS NOT ABLE TO BE SATISFIED, OR CAN NO
LONGER BE SATISFIED, AT 5.00 PM (MELBOURNE TIME) ON THE DAY WHEN THE CONDITION
IS NOT SATISFIED, IS NOT ABLE TO BE SATISFIED OR CAN NO LONGER BE SATISFIED.

 

(b)           The expiry of an Option is the end of the conditional contract
constituted by the Option.

 

6.7          Entitlement

 

Upon an Option expiring, the holder of the Option will not have any entitlement
or claim against the Company or the Responsible Entity in respect of the Option.

 

7                                        Exercise procedure

 

7.1          Exercise notice

 

Options are exercisable by lodging with the Company Secretary at the registered
office of the Company:

 

(a)           a completed and signed exercise notice; and

 

(b)           a cheque for the exercise price (if any) for each Option
exercised.

 

7.2          Issue of Stapled Securities

 

(a)           Upon the exercise of an Option, the Option Holder becomes entitled
to an allotment of the relevant Units and Shares (comprising Stapled Securities)
not later than 20 business days after exercise of the Option or such other date
which may be stipulated by the Listing Rules.

 

(b)           The issue of a Share pursuant to the exercise of an Option
constitutes performance by the Company of its obligations pursuant to the
conditional contract constituted by the Share Option.

 

10

--------------------------------------------------------------------------------


 

(c)           The issue of a Unit pursuant to the exercise of an Option
constitutes performance by the Company, or the Responsible Entity as the case
may be, of its obligations pursuant to the conditional contract constituted by
the Unit Option.

 

7.3                              Attorney

 

Each director of the Company from time to time and any person nominated by the
Board from time to time are irrevocably appointed jointly and severally by each
Option Holder as their attorneys to do all things necessary or considered by the
Board appropriate to effect an issue of Units and Shares (comprising Stapled
Securities) to the Option Holder upon exercise of an Option.

 

8                                        Scheme of Arrangement, Winding-up and
Takeover

 

8.1          Events for early vesting and exercise of Options

 

Rules 8.2(a) and (b) will apply if:

 

(a)           a meeting held pursuant to an order of the Court under section 411
of the Corporations Act approves a proposed compromise or arrangement for the
purposes of or in connection with a scheme for the reconstruction of the Company
or its amalgamation with any other company or companies;

 

(b)           the Company passes a resolution for voluntary winding up;

 

(c)           the trustee or Unit holders of the Trust pass a resolution to vest
or otherwise terminate it;

 

(d)           an order is made for the compulsory winding up of the Company; or

 

(e)           pursuant to a Takeover Bid the bidder or the bidder’s associates
acquire a relevant interest in more than 50% of the issued Stapled Securities.

 

8.2          Early vesting and exercise of Options

 

If this rule applies:

 

(a)           the Board will immediately give written notice of the Early
Vesting Day to the Participant;

 

(b)           the Vesting Condition will be deemed to have been fully satisfied
on the Early Vesting Day;

 

(c)           the Exercise Period will commence on the Early Vesting Day and end
on the date specified by the Board in the notice given under paragraph (1).

 

9                                        Rights of Stapled Securities acquired
on exercise of Options

 

9.1          Rights

 

Subject to rules 10.3 and 11, Stapled Securities acquired on the exercise of
Options will be of the same class and will rank equally with Stapled Securities
on issue at the date the Options were granted (except as regards any rights
attaching

 

11

--------------------------------------------------------------------------------


 

to Stapled Securities by reference to a record date which occurred before the
date of exercise).

 

9.2          Listing

 

If Stapled Securities of the same class as those issued under the Plan are
quoted on the ASX the Company will apply to the ASX within a reasonable time
after they are issued for those Stapled Securities to be quoted.

 

10                                 Bonus Issues, Rights Issues, Reconstruction

 

10.1        Adjustment for Bonus Issue

 

(a)           If Stapled Securities are issued pro rata to Stapled Security
holders generally by way of bonus issue (other than an issue in lieu of
distribution or by way of distribution reinvestment) involving capitalisation of
reserves or distributable profits, the Option Holder is entitled, upon exercise
of the Options, to receive in addition to the Stapled Securities in respect of
which the Options are exercised and without the payment of any further
consideration an issue of as many additional Stapled Securities as would have
been issued to a Stapled Security holder who, on the date for determining
entitlements under the bonus issue, held Stapled Securities equal in number to
the Stapled Securities in respect of which the Options are exercised.

 

(b)           Additional Stapled Securities to which the Option Holder becomes
so entitled will, as from the time Stapled Securities are issued pursuant to the
bonus issue and until those additional Stapled Securities are issued, be
regarded as Stapled Securities comprised in the relevant Options and in respect
of which the Options are exercised for the purposes of subsequent applications
of rule 10.1(a), and any adjustments which, after the time just mentioned, are
made under rule 10.3 to the number of Stapled Securities will also be made to
the additional Stapled Securities.

 

10.2        Adjustment for Rights Issue

 

If Stapled Securities are offered pro rata for subscription by Stapled Security
holders generally by way of a rights issue during the currency of and prior to
exercise of any Options the exercise price of each Option will be adjusted in
the manner provided for in the Listing Rules as at the date the Options were
issued.

 

10.3        Adjustment for reorganisation

 

In the event of any reorganisation (including consolidation, subdivision,
reduction or return) of the issued capital of the Company or the Trust, the
number of Options to which each Option Holder is entitled or the exercise price
of the Options or both as appropriate will be adjusted in the manner specified
by the Listing Rules as at the date of reorganisation.

 

12

--------------------------------------------------------------------------------


 

10.4        No other participation

 

Subject to rules 10.1, 10.2 and 10.3, during the currency of an Option and prior
to its exercise, Option Holders are not entitled to participate in any new issue
of securities of the Company or the Trust as a result of holding an Option,
unless otherwise determined by the Board.

 

10.5        Notification

 

If an adjustment is made pursuant to this rule, the Company must notify the
Option Holders within one month after the relevant record date.

 

11           Special restrictions or conditions

 

A special restriction or condition may be attached to a Stapled Security
acquired on the exercise of an Option if it is specified in the invitation to
apply for the Option or in the terms of grant or agreed to by the Option Holder.

 

12                                 Amendments

 

12.1        Board power

 

Subject to rule 12.2 and the Listing Rules, the Board may at any time by
resolution amend or add to (“amend”) all or any of the provisions of the Plan,
or the terms or conditions of any Option granted under the Plan.

 

12.2        Restrictions on amendments

 

No amendment to the provisions of the Plan, or the terms of any Option granted
under it, may be made which reduces the rights of Option Holders in respect of
Options granted to them prior to the date of the amendment, other than an
amendment introduced primarily:

 

(a)           for the purpose of complying with or conforming to present or
future State or Commonwealth legislation governing or regulating the maintenance
or operation of the Plan or like plans;

 

(b)           to correct any manifest error or mistake; or

 

(c)           to take into consideration possible adverse tax implications in
respect of the Plan arising from, amongst others, adverse rulings from the
Commissioner of Taxation, changes to tax legislation (including an official
announcement by the Commonwealth of Australia) and/or changes in the
interpretation of tax legislation by a court of competent jurisdiction.

 

12.3        Notice of amendment

 

As soon as reasonably practicable after making any amendment under rule 12.1,
the Board will give notice in writing of that amendment to any Option holder
affected by the amendment.

 

13

--------------------------------------------------------------------------------


 

13                                 Administration of the Plan

 

13.1        Board administration

 

The Board will administer the Plan.

 

13.2        Board powers

 

The Board may:

 

(a)           delegate to any person for any period and on any terms it decides
the exercise of any of its powers or discretions under the Plan;

 

(b)           decide on appropriate procedures for administering the Plan,
including the form of application forms and other forms and notices to be issued
under the Plan;

 

(c)           resolve conclusively all questions of fact or interpretation
concerning the Plan and these rules and any dispute of any kind that arises
under the Plan;

 

(d)           in accordance with rule 12, amend, add to or waive any provision
of the Plan (including this rule), or any terms or conditions (including any
Vesting Condition) relating to any Options granted to any Participant or to any
Stapled Securities acquired under the Plan;

 

(e)           waive any breach of a provision of the Plan;

 

(f)            determine that any decision made, or permission given, under the
Plan, is subject to further conditions decided by the Board.

 

13.3        Non-residents of Australia

 

When an Option is granted under the Plan to a person who is not a resident of
Australia the provisions of the Plan apply subject to such alterations or
additions as the Board determines having regard to any securities, exchange
control or taxation laws or regulations or similar factors which may have
application to the Participant or to any Group Entity in relation to the Option.

 

13.4        Board’s Discretion

 

The Board has absolute and unfettered discretion:

 

(a)           to act or refrain from acting under these rules or concerning the
Plan or any Options allocated under the Plan; and

 

(b)           in exercising any power or discretion concerning the Plan or any
Options allocated under the Plan.

 

13.5        Disputes

 

In the event of any dispute or disagreement as to the interpretation of the
Plan, or as to any question or right arising from or related to the Plan or to
any Options granted under it, the decision of the Board is final and binding.

 

14

--------------------------------------------------------------------------------


 

14                                 No compensation or damages

 

14.1        Terms of employment not affected

 

(a)           The rights and obligations of any Participant under the terms of
his or her office or employment with a Group Entity are not affected by his or
her participation in the Plan.

 

(b)           These rules do not form part of, and will not be incorporated
into, any contract of engagement or employment between an employee and the Group
Entity which employs the person.

 

14.2        No right to compensation

 

A Participant does not have a right to compensation or damages as a result of
the termination of his or her office or employment for any reason, so far as
those rights arise or may arise from the Participant ceasing to have rights
under the Plan as a result of the termination.

 

15           Duties and taxes

 

The Company and the Responsible Entity:

 

(a)           are not responsible for any duties or taxes which are or may
become payable on the issue of Options or Stapled Securities under the Plan or
any other dealing with Options or Stapled Securities; and

 

(b)           may make any withholding or payment which they are required by law
to make in connection with the Plan.

 

16           Notices

 

A notice or other communication under or concerning the Plan is validly given:

 

(a)           by the Company to an Eligible Employee or Option Holder if
delivered personally to the addressee or sent by prepaid post to his or her last
known residential address, or sent to him or her by facsimile at his or her
place of work; and

 

(b)           by an Eligible Employee or Option Holder to the Company if
delivered or sent by prepaid post addressed to the company secretary at the
Company’s registered office (or any other address the Board specifies).

 

A notice or other communication sent by post will be treated as received 48
hours after it was posted.

 

17           Governing law

 

The Plan is governed by the laws of Victoria and the Commonwealth of Australia.

 

15

--------------------------------------------------------------------------------


 

US Additional Rules

 

In accordance with rule 13.3, rule 5 of the Plan will not apply and is replaced
by the following rule which applies to all Options granted to Eligible Employees
resident in the United States.

 

1             US Transfer restrictions for the Options and the Shares

 

“The Options and the Shares issuable upon exercise of the Options constitute
“restricted securities” within the meaning of Rule 144 under the Securities Act.
The Options or Shares may be offered, sold or otherwise transferred only:

 

(a)           outside the United States in an offshore transaction meeting the
requirements of Rule 903 or Rule 904 of Regulation S under the Securities Act;

 

(b)           pursuant to an exemption from registration under the Securities
Act provided by Rule 144 under the Securities Act (if available);

 

(c)           to a person whom it reasonably believes is a QIB in a transaction
meeting the requirements of Rule 144A under the Securities Act; or

 

(d)           pursuant to an effective registration statement under the
Securities Act covering the shares, and in each case in accordance with any
applicable securities laws of any state of the United States or other
jurisdiction.”

 

16

--------------------------------------------------------------------------------